
	
		II
		110th CONGRESS
		1st Session
		S. 1484
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Roberts (for
			 himself, Mr. Reed,
			 Mr. Salazar, and
			 Mr. Voinovich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to restore the Medicare treatment of ownership of oxygen equipment to that in
		  effect before enactment of the Deficit Reduction Act of 2005.
	
	
		1.Short titleThis Act may be cited as the
			 Home Oxygen Patient Protection Act of
			 2007.
		2.Restoration of
			 medicare treatment of ownership of oxygen equipment
			(a)In
			 generalSection 1834(a)(5) of the Social Security Act (42 U.S.C.
			 1395m(a)(5)), as amended by section 5101(b) of the Deficit Reduction Act of
			 2005 (Public
			 Law 109–171), is amended—
				(1)in subparagraph
			 (A), by striking (E), and (F) and inserting and
			 (E); and
				(2)by striking
			 subparagraph (F).
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 of the date of the enactment of this Act, and shall apply to individuals
			 receiving oxygen equipment before, on, or after December 31, 2005.
			
